Securities Act File No. 33-40682 Investment Company Act File No. 811-06312 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 72 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 72 x (Check appropriate box or boxes) THE LAZARD FUNDS, INC. (Exact Name of Registrant as Specified in Charter) (212) 632-6000 (Registrants Telephone Number, including Area Code) 30 Rockefeller Plaza, New York, New York 10112 (Address of Principal Executive: Number, Street, City, State, Zip Code) Nathan A. Paul, Esq. 30 Rockefeller Plaza New York, New York 10112 (Name and Address of Agent for Services) Copy to: Janna Manes, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) x on May 1, 2013 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (DATE) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (DATE) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. May 1, 2013 Lazard Funds Prospectus Institutional Shares Open Shares US Equity Lazard US Equity Concentrated Portfolio LEVIX LEVOX Lazard US Strategic Equity Portfolio LZUSX LZUOX Lazard US Mid Cap Equity Portfolio LZMIX LZMOX Lazard US Small-Mid Cap Equity Portfolio LZSCX LZCOX Global Equity Lazard Global Listed Infrastructure Portfolio GLIFX GLFOX International Equity Lazard International Equity Portfolio LZIEX LZIOX Lazard International Equity Select Portfolio LZSIX LZESX Lazard International Strategic Equity Portfolio LISIX LISOX Lazard International Small Cap Equity Portfolio LZISX LZSMX The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Institutional Shares Open Shares Emerging Markets Lazard Emerging Markets Equity Portfolio LZEMX LZOEX Lazard Developing Markets Equity Portfolio LDMIX LDMOX Lazard Emerging Markets Equity Blend Portfolio EMBIX EMBOX Lazard Emerging Markets Multi-Strategy Portfolio EMMIX EMMOX Lazard Emerging Markets Debt Portfolio LEDIX LEDOX Real Estate Lazard US Realty Income Portfolio LRIIX LRIOX Lazard US Realty Equity Portfolio LREIX LREOX Lazard International Realty Equity Portfolio Lazard International Realty Equity Portfolio LITIX LITOX US Fixed Income Lazard US High Yield Portfolio LZHYX LZHOX Lazard US Municipal Portfolio UMNIX UMNOX Global Fixed Income Lazard Global Fixed Income Portfolio LZGIX LZGOX Targeted Volatility Lazard Multi-Asset Targeted Volatility Portfolio Tactical Asset Allocation Lazard Capital Allocator Opportunistic LCAIX LCAOX Strategies Portfolio Lazard Funds Table of Contents p 2 Summary Section Carefully review this important section for 2 Lazard US Equity Concentrated Portfolio information on the Portfolios investment 6 Lazard US Strategic Equity Portfolio objectives, fees and past performance and a 10 Lazard US Mid Cap Equity Portfolio summary of the Portfolios principal investment 14 Lazard US Small-Mid Cap Equity Portfolio strategies and risks. 18 Lazard Global Listed Infrastructure Portfolio 22 Lazard International Equity Portfolio 26 Lazard International Equity Select Portfolio 30 Lazard International Strategic Equity Portfolio 34 Lazard International Small Cap Equity Portfolio 38 Lazard Emerging Markets Equity Portfolio 42 Lazard Developing Markets Equity Portfolio 46 Lazard Emerging Markets Equity Blend Portfolio 50 Lazard Emerging Markets Multi-Strategy Portfolio 56 Lazard Emerging Markets Debt Portfolio 61 Lazard US Realty Income Portfolio 67 Lazard US Realty Equity Portfolio 72 Lazard International Realty Equity Portfolio 77 Lazard US High Yield Portfolio 81 Lazard US Municipal Portfolio 85 Lazard Global Fixed Income Portfolio 90 Lazard Multi-Asset Targeted Volatility Portfolio 94 Lazard Capital Allocator Opportunistic Strategies Portfolio 99 Additional Information about the Portfolios Additional Information About Principal Investment Strategies and Review this section for additional information Principal Investment Risks on the Portfolios principal investment strategies and risks. Fund Management Review this section for details on the people and Portfolio Management organizations who oversee the Portfolios. Biographical Information of Principal Portfolio Managers Administrator Distributor Custodian Shareholder Information Review this section for details on how shares General are valued, how to purchase, sell and exchange How to Buy Shares shares, related charges and payments of Distribution and Servicing Arrangements dividends and distributions. How to Sell Shares Investor Services General Policies Account Policies, Dividends and Taxes Financial Highlights Review this section for recent financial information. Other Performance of the Investment Manager Back Cover Where to learn more about the Portfolios. Prospectus 1 Lazard Funds Summary Section p Lazard US Equity Concentrated Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of The Lazard Funds, Inc. (the Fund). InstitutionalShares OpenShares Shareholder Transaction Fees (fees paid directly from your investment) Maximum Redemption Fee (as a % of amount redeemed,on shares owned for 30 days or less) 1.00% 1.00% Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees .70% .70% Distribution and Service (12b-1) Fees None .25% Other Expenses .58% 3.89% Total Annual Portfolio Operating Expenses 1.28% 4.84% Fee Waiver and Expense Reimbursement* .33% 3.59% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement* .95% 1.25% * Reflects a contractual agreement by Lazard Asset Management LLC (the Investment Manager) to waive its fee and, if necessary, reimburse the Portfolio through April 30, 2014 to the extent Total Annual Portfolio Operating Expenses exceed .95% and 1.25% of the average daily net assets of the Portfolios Institutional Shares and Open Shares, respectively, and from May1, 2014 through April30, 2023, to the extent Total Annual Portfolio Operating Expenses exceed 1.10% and 1.40% of the average daily net assets of the Portfolios Institutional Shares and Open Shares, respectively. All limitations on Total Annual Portfolio Operating Expenses are exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses, and excluding shareholder redemption fees or other transaction fees. This agreement can only be amended by agreement of the Fund, upon approval by the Funds Board of Directors (the Board), and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waivers described above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years 5Years 10Years Institutional Shares $97 $335 $592 $1,327 Open Shares $127 $428 $752 $1,667 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was 116% of the average value of its portfolio. 2 Prospectus Principal Investment Strategies The Portfolio invests primarily in equity securities, principally common stocks, of US companies of any market capitalization. The Portfolio has a concentrated portfolio of investments, typically investing in 15 to 35 companies with market capitalizations generally greater than $350 million. The Portfolio seeks to outperform broad-based securities market indices, such as the S&P 500 ® Index, the Russell 1000 ® Index and the Russell 3000 ® Index. The Investment Managers philosophy employed for the Portfolio is based on value creation through its process of bottom-up stock selection, and the Investment Manager implements a disciplined portfolio construction process. The Investment Managers fundamental research seeks to identify investments typically featuring robust organic cash flow, balance sheet strength and operational flexibility. Under normal circumstances, the Portfolio invests at least 80% of its assets in equity securities of US companies. The Portfolio may invest up to 10% of its total assets in securities of non-US companies that trade in US markets. The Portfolio is classified as non-diversified under the Investment Company Act of 1940, as amended (the 1940 Act), which means that it may invest a relatively high percentage of its assets in a limited number of issuers, when compared to a diversified fund. Principal Investment Risks The value of your investment in the Portfolio will fluctuate, which means you could lose money. Market Risk. Market risks, including political, regulatory, market and economic developments, and developments that impact specific economic sectors, industries or segments of the market, can affect the value of the Portfolios investments. In addition, turbulence in financial markets and reduced liquidity in equity, credit and/or fixed income markets may negatively affect many issuers, which could adversely affect the Portfolio. Issuer Risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers goods or services, as well as the historical and prospective earnings of the issuer and the value of its assets. Value Investing Risk. The Portfolio invests in stocks believed by the Investment Manager to be undervalued, but that may not realize their perceived value for extended periods of time or may never realize their perceived value. The stocks in which the Portfolio invests may respond differently to market and other developments than other types of stocks. Small and Mid Cap Companies Risk. Small and mid cap companies carry additional risks because their earnings tend to be less predictable, their share prices more volatile and their securities less liquid than larger, more established companies. The shares of small and mid cap companies tend to trade less frequently than those of larger companies, which can have an adverse effect on the pricing of these securities and on the ability to sell these securities when the Investment Manager deems it appropriate. Larger Cap Companies Risk. The securities of large market cap companies may underperform other segments of the market because such companies may be less responsive to competitive challenges and opportunities and may be unable to attain high growth rates during periods of economic expansion. Non-US Securities Risk. The Portfolios performance will be influenced by political, social and economic factors affecting the non-US countries and companies in which the Portfolio invests. Non-Diversification Risk. Because the Portfolio may invest in a smaller number of issuers than other, more diversified investment portfolios, the Portfolios net asset value (NAV) may be more vulnerable to changes in the market value of a single issuer or group of issuers and may be relatively more susceptible to adverse effects from any single corporate, industry, economic, market, political or regulatory occurrence than if the Portfolios investments consisted of securities issued by a larger number of issuers. High Portfolio Turnover Risk. The Portfolios investment strategy may involve high portfolio turnover (such as 100% or more). A portfolio turnover rate of 100%, for example, is equivalent to the Portfolio buying and selling all of its securities once during the course of the year. A high portfolio turnover rate could result in high brokerage costs and an increase in taxable capital gains distributions to the Portfolios shareholders. Prospectus 3 Performance Bar Chart and TableYear-by-Year Total Returns for Institutional Shares As of 12/31 As of May 31, 2012, the Portfolio changed its name from Lazard US Equity Value Portfolio to Lazard US Equity Concentrated Portfolio, adopted the Portfolios current investment strategies and compares its performance to the S&P 500 Index. Prior to May31, 2012, the Portfolio was classified as a diversified fund under the 1940 Act. The accompanying bar chart and table provide some indication of the risks of investing in Lazard US Equity Concentrated Portfolio by showing the Portfolios year-by-year performance and its average annual performance (prior to the change in investment strategy described above) compared to that of broad measures of market performance. The bar chart shows how the performance of the Portfolios Institutional Shares has varied from year to year. Updated performance information is available at www.LazardNet.com or by calling (800)823-6300. The Portfolios past performance (before and after taxes) is not necessarily an indication of how the Portfolio will perform in the future. Best Quarter:
